DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 09/27/2022, with respect to claims 78-94, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  
Regarding Objection to Drawings, the applicant’s response has been fully considered and the Objection to Drawings is withdrawn.
Examiners Note: The drawing documents within this application are labeled “Drawings-other than black and white line drawings.” Applicant is encouraged to review all paragraphs in MPEP 507 – Drawing Review in the Office of Application Processing (OPAP). Although the Objection to Drawings is withdrawn by the Examiner, the drawings can be rejected in the future by OPAP based upon the grayscale “Drawings-other than black and white line drawings.”
Regarding Rejections under 35 U.S.C. 112(b), the applicant' s response has been fully considered and is persuasive. Therefore, the Rejections under 35 U.S.C. 112(b) are withdrawn.
Regarding Rejections under 35 USC § 101, the applicant' s response has been fully considered and the Office respectfully disagrees. According to 2019 Revised Patent Subject Matter Eligibility Guidance, the Office has established a broadest reasonable interpretation of claims 78 and 92 to be a system process for vehicle navigation. The system process for vehicle navigation is included within the statutory categories under step 1 of the claim evaluation. 
The language of claims 78 and 92 are further analyzed under step 2A, prong 1 by the Examiner as an abstract idea of a mental process (observation, evaluation, judgment, opinion) that can be performed in the human mind, or by a human using a pen and paper. Under broadest reasonable interpretation, a system processor (e.g. server) receives “location identifier” data. This data, associated with the vehicle environment, is collected by “a first vehicle” processing unit and transmitted to the server. In relation to a mental process, a human visually collects the environment of a vehicle in which the human is a driver/passenger and records the location of navigation features relative to the vehicle (i.e. location identifier) the features including lateral features such as lane marks, road edges, curbs, road barriers, and the like. Furthermore, the server updates a “road navigation model for the road segment” using the collected data from the “first vehicle,” and transmits the updated “road navigation model to a plurality of autonomous vehicles.” The human mind continuously updates the vehicle location in relation to the lane marks, road edges, curbs, road barriers, and the like in order to navigate the vehicle in a safe manner according to the features. In addition, the driver/passenger can communicate the features to any of a plurality of vehicles verbally, or by gestures, or other communication. For example, the driver/passenger visually recognizes (receives), lateral lane marks, road edges, curbs, road barriers, and the like and recalls lateral lane marks, road edges, curbs, road barriers, and the like as an indication that a lane is narrowing/ending (updates). The driver/passenger takes action to communicate the intended vehicle navigation by actuating a vehicle turn signal or indicating by hand gesture (transmits), a lane change or turn to a perpendicular lane/driveway to a plurality of vehicles.  Therefore, under broadest reasonable interpretation, the server computer system receives data processed and transmitted from the computer processor of the “first vehicle,” the server computer updates the received data, and the server computer transmits the updated data to a plurality of vehicle computer processors. Simply stated, the server receives, updates, and transmits data, and a driver/passenger is capable of the same using mental processes.
The language of claims 78 and 92 are further analyzed under step 2A, prong 2 by the Examiner. It is clear that vehicles are configured to navigate using the updated data. However, the claims do not recite significantly more than the judicial exception(s). Although the vehicles disclosed are configured to use the updated data to navigate, the inventive concept of claim 78 uses computer system(s) and the inventive concept of claim 92 is the methods of the computer system(s). These computers in communication with the vehicle(s) computer send and receive the data and are interpreted as general purpose computer(s) that applies a judicial exception, such as an abstract idea, by use of conventional computer functions and the computer does not qualify as a particular machine, see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). In addition, the vehicle(s) must be defined within the independent claims using limitations such as linking the claimed subject matter to a non-generic device and controlling a vehicle with a script. More specifically, claims 78 and 92 must include limitations such as using a processing unit which is on a vehicle which is either integrated with or separate from a control unit to control aspects of vehicle navigation, such as steering, braking, or acceleration of the vehicle using the updated data received from the server computer. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Regarding Rejections under 35 U.S.C. 102, and the remarks, “identifying free space boundaries, which may correspond to road edges, however, does not constitute “updating an autonomous vehicle road navigation model for the road segment to include the mapped representation of the lateral region of free space based on the received one or more location identifiers,” and “this also fails to teach that “at least one of the autonomous vehicles being configured to autonomously navigate based on the mapped representation of the lateral region of free space included in the updated autonomous vehicle road navigation model,” the argument is persuasive. Therefore, the Rejections under 35 U.S.C. 102 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) HUVAL, US 20180373980, and previously disclosed prior art reference(s) SHASHUA and YANG. The grounds for rejection in view of amended claims are provided below.
Status of Application
	Claims 78, 79, 81-93, 95-107, 154, and 155 are pending. Claims 95-107 have been withdrawn from consideration. Claims 1-77, 80 and 94 have been cancelled. Claims 154, and 155 have been added. Claims 78, 79, 81-93, 154, and 155 will be examined.  Claims 78 and 92 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 09/27/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 78, and 81-92 are rejected under 35 U.S.C. 103 as being unpatentable over SHASHUA et al., US 20170010618, herein further known as Shashua, in view of HUVAL, US 201803739808, herein further known as Huval.
Regarding claim 78, Shashua discloses a system (paragraphs [0016], [0020], server) for mapping road segment (paragraph [0498]) free spaces (paragraphs [0009], navigate based on a free space determination, [0597], recognized landmarks, navigate based on a free space determination) for use in autonomous vehicle navigation (paragraphs [0009], [0043]), the system (paragraphs [0016], [0020], server) comprising: at least one processor (paragraph [0020]) programmed to: receive from a first vehicle (paragraph [0020]) one or more location identifiers (paragraphs [0929-0930], [0934], [0950] vehicle sends to server navigational situation information, [0344], [0655-0657] identify road marks, landmarks, derive lane geometry, see also at least Figs 5A-5C, and steps 550-556 (wherein landmark includes; road marking [0027], lane marking [0017], road edge [0079], a change in line pattern on a road [0079] ) associated with a lateral region (paragraph [0893], calculate lateral distance, paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) adjacent to a road segment (paragraph [0856]); update  an autonomous vehicle road navigation model for the road segment (paragraph [0026], [0028]) of free space (paragraph [0086-0090]) based on the received one or more location identifiers (paragraph [0026], [0028], [0030]); and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles (paragraph [0026], [0539]).
However, Shashua does not explicitly state a mapped representation of the lateral region and at least one of the autonomous vehicles being configured to autonomously navigate based on the mapped representation included in the updated autonomous vehicle road navigation model.
Huval teaches a mapped representation of the lateral region (paragraphs [0017-0018]) and at least one of the autonomous vehicles (paragraph [0019]) being configured to autonomously navigate (paragraph [0098]) based on the mapped representation (paragraph [0016], navigation map) included in the updated autonomous vehicle road navigation model (paragraph [0098]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Shashua by including a mapped representation of the lateral region and at least one of the autonomous vehicles being configured to autonomously navigate based on the mapped representation included in the updated autonomous vehicle road navigation model as taught by Huval.
One would be motivated to modify Shashua in view of  Huval for the reasons stated in Huval paragraph [0011], a more robust system which may exhibit effectiveness and accuracy in identifying localization, perception, and/or navigational features in optical data.  Furthermore, the remote computer system can also cooperate with the local vehicle computer system to provide automated tools to the human annotator to improve accuracy and speed at which the human annotator may label optical images, thereby further reducing cost per label.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicles, autonomous navigation, and more specifically training and refining an artificial intelligence in the field of autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 81, the combination of Shashua and Huval disclose all elements of claim 78 above.
Shashua further discloses the at least one processor (paragraph [0018]) is further programmed to receive an additional characteristic (paragraph [0108], [0110], [0112]) associated with the lateral free space (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) and paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) adjacent to the road segment (paragraph [0856]).
Regarding claim 82, the combination of Shashua and Huval disclose all elements of claim 81 above.
Shashua further discloses the additional characteristic includes a free space type indicator (paragraph [857], free space boundary curves or lines).
Regarding claim 83, the combination of Shashua and Huval disclose all elements of claim 82 above.
Shashua further discloses the free space type indicator (paragraph [857], free space boundary curves or lines) includes at least one of a sidewalk (paragraph [0841], [0844], see also at least FIG. 67).
Regarding claim 84, the combination of Shashua and Huval disclose all elements of claim 81 above.
Shashua further discloses the additional characteristic (paragraph [0400], [0526], [0536]) is received from the first vehicle (paragraph [0403]).
Regarding claim 85, the combination of Shashua and Huval disclose all elements of claim 78 above.
Shashua further discloses the mapped representation (paragraph [0011-0013], [0027], [0056]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space  (paragraph [0086-0090], and paragraph [0599], landmark, observable characteristic) includes location information (paragraph [0378]) associated with one or more detected boundaries (paragraph [0837]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090]).
Regarding claim 86, the combination of Shashua and Huval disclose all elements of claim 85 above.
Shashua further discloses the mapped representation (paragraph [0011-0013], [0027], [0056]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090], and paragraph [0599], landmark, observable characteristic) further includes a free space type indicator (paragraph [857], free space boundary curves or lines).
Regarding claim 87, the combination of Shashua and Huval disclose all elements of claim 86 above.
Shashua further discloses the free space type indicator (paragraph [857], free space boundary curves or lines) includes at least one of a sidewalk (paragraph [0841], [0844], see also at least FIG. 67).
Regarding claim 88, the combination of Shashua and Huval disclose all elements of claim 78 above.
Shashua further discloses the autonomous vehicle road navigation model further includes at least one target trajectory for a vehicle to follow along the road segment (paragraph [0017]).
Regarding claim 89, the combination of Shashua and Huval disclose all elements of claim 88 above.
Shashua further discloses the at least one target trajectory is represented by a three-dimensional spline (paragraph [0017]).
Regarding claim 90, the combination of Shashua and Huval disclose all elements of claim 78 above.
Shashua further discloses the one or more location identifiers (paragraph [0026], [0028], [0030]) associated the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) include one or more points or lines associated with a detected boundary (paragraph [857], free space boundary curves or lines) of the (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic).
Regarding claim 91, the combination of Shashua and Huval disclose all elements of claim 78 above.
Shashua further discloses the at least one processor  (paragraph [0018]) is further programmed to: receive from a second vehicle (paragraph [0403]) one or more location identifiers (paragraph [0026], [0028], [0030]) associated the (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) adjacent to the road segment (paragraph [0856]); and update the autonomous vehicle road navigation model (paragraph [0018], [0021], [0026]) for the road segment (paragraph [0021]) to include a refined mapped representation (paragraph [0589]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic), wherein the refined mapped representation (paragraph [0589]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) is based on the one or more location identifiers (paragraph [0026], [0028], [0030]) received from the first vehicle (paragraph [0403]) and the one or more location identifiers (paragraph [0026], [0028], [0030]) received from the second vehicle (paragraph [0403]).
Regarding claim 92, all limitations have been examined with respect to the system in claim 78. The method/steps taught/disclosed in claim 92 can clearly perform on the system of claim 92. Therefore, claim 92 is rejected under the same rationale as claim 78 above.
Regarding claim 154, the combination of Shashua and Huval disclose all elements of claim 88 above.
Shashua discloses further at least one target trajectory (paragraphs [0014-0017]).
However, Shashua does not explicitly state trajectory is adjacent to the lateral region of free space.
 Huval teaches trajectory is adjacent (paragraph [0018], autonomously localize static objects such as lane markers, lane reflectors, curbs and navigate to destination (wherein at least curbs are known to be adjacent to lane of travel)) to the lateral region of free space (paragraphs [0017-0018]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Shashua by including a mapped representation of the lateral region and at least one of the autonomous vehicles being configured to autonomously navigate based on the mapped representation included in the updated autonomous vehicle road navigation model as taught by Huval.
One would be motivated to modify Shashua in view of  Huval for the reasons stated in Huval paragraph [0011], a more robust system which may exhibit effectiveness and accuracy in identifying localization, perception, and/or navigational features in optical data.  Furthermore, the remote computer system can also cooperate with the local vehicle computer system to provide automated tools to the human annotator to improve accuracy and speed at which the human annotator may label optical images, thereby further reducing cost per label.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicles, autonomous navigation, and more specifically training and refining an artificial intelligence in the field of autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 155, the combination of Shashua and Huval disclose all elements of claim 88 above.
Shashua discloses further at least one target trajectory intersects the region (paragraph [0622]) of free space (paragraph [0086-0090]).
However, Shashua does not explicitly state the lateral region.
Huval teaches the lateral region (paragraphs [0017-0018]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Shashua by including the lateral region as taught by Huval.
One would be motivated to modify Shashua in view of  Huval for the reasons stated in Huval paragraph [0011], a more robust system which may exhibit effectiveness and accuracy in identifying localization, perception, and/or navigational features in optical data.  Furthermore, the remote computer system can also cooperate with the local vehicle computer system to provide automated tools to the human annotator to improve accuracy and speed at which the human annotator may label optical images, thereby further reducing cost per label.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicles, autonomous navigation, and more specifically training and refining an artificial intelligence in the field of autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 79 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shashua and Huval, in view of YANG et al., US 20180189578, herein further known as Yang.
Regarding claim 79, the combination of Shashua and Huval disclose all elements of claim 78 above.
Shashua further discloses the lateral region of free space includes a sidewalk (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64).
However, Shashua does not explicitly state one or more of a driveway intersecting the road segment, or a parking lot.
Yang teaches one or more of a driveway intersecting the road segment, or a parking lot (paragraph [0101], navigable space(s), and paragraph [0224], driveway, parking lot).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Shashua by including one or more of a driveway intersecting the road segment, or a parking lot as taught by Yang.
One would be motivated to modify Shashua in view of Yang for the reasons stated in Yang paragraph [0005], a more robust system for maintaining maps to provide the right data that is sufficiently accurate and up-to date for safe navigation of autonomous vehicles.  Furthermore, the more robust system reduces a need for survey teams and specially fitted cars which reduces costs and time to create the maps.
Additionally, the claimed invention is merely a combination of known elements of mapping for autonomous vehicles, and more particularly to providing high definition maps with high precision and up-to-date map data to autonomous vehicles for safe navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 93, all limitations have been examined with respect to the system in claim 79. The method/steps taught/disclosed in claim 93 can clearly perform on the system of claim 79. Therefore, claim 93 is rejected under the same rationale as claim 79 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669          

/JESS WHITTINGTON/            Examiner, Art Unit 3669